DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 9/14/2021 has been considered and approved.  Therefore, the previous rejections based on double patenting are withdrawn and the claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please insert the following paragraph on page 1, after the Title and before the Prior art:
……………………….“
Related Application
This application is a national stage entry of PCT/FR2018/053095, filed December 4, 2018, which is a continuation of French Patent Application No. 1761694, filed December 6, 2017, which are incorporated by reference in their entirety.


Allowable Subject Matter
Claims 16, 18 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Tock et al. (WO 2011/134923) teaches the fuel additive compounds but fails to teach their molar concentration in the additive composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771